
	

113 HR 2039 IH: To amend title 38, United States Code, to authorize the Secretary of Veterans Affairs to furnish headstones and markers for certain deceased veterans buried in veterans’ cemeteries of Indian tribes.
U.S. House of Representatives
2013-05-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2039
		IN THE HOUSE OF REPRESENTATIVES
		
			May 16, 2013
			Ms. Titus (for
			 herself, Mrs. Kirkpatrick,
			 Mr. Cole, Mrs. Napolitano, Ms.
			 McCollum, Mrs.
			 Christensen, Mr. Cárdenas,
			 and Mr. Takano) introduced the
			 following bill; which was referred to the Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to authorize the
		  Secretary of Veterans Affairs to furnish headstones and markers for certain
		  deceased veterans buried in veterans’ cemeteries of Indian
		  tribes.
	
	
		1.Headstones and markers for
			 placement in tribal veterans’ cemeteriesSection 2306 of title 38, United States
			 Code, is amended—
			(1)in subsection
			 (a)(4), by inserting or in a veterans’ cemetery on land owned by or held
			 in trust for a tribal organization (as defined in section 3765(4) of this
			 title) after State; and
			(2)in subsection
			 (b)(1), by inserting a veterans’ cemetery on land owned by or held in
			 trust for a tribal organization, after a veterans’ cemetery
			 owned by a State,.
			
